PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of April 29, 2004, the Court has determined that the order on appeal is not final. Specifically, although the order, which is captioned as a “Partial Summary Judgment,” appears to dispose of Count I of the Complaint, it fails to address related claims raised by the appellee’s counter-claim, and specifically reserves jurisdiction “to grant supplemental declaratory relief to Defendant.” Because the order does not finally dispose of the entire case with regard to the appellant or with regard to a separate and distinct issue, it is not a partial final judgment. Fla. R.App. P. 9.110(k); see generally S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of this dismissal, all pending motions are hereby denied as moot.
WOLF, C.J., BARFIELD and WEBSTER, JJ., concur.